DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 – 17, 20, and 23 - 27 are objected to because of the following informalities:  
Claim 15 should be amended to recite “admixing the polyester…and also 0.1 to 2 wt% of a nucleating agent to form a nucleated polyester melt”.  A similar amendment should also be made to Claim 24;
for consistency, Claim 15 should recite “the nucleated polyester melt” instead of “the polymer melt” in step b).  A similar amendment should also be made to Claim 24;
it is suggested the pellets in step b) in Claim 15 be set forth as expanded pellets.  A similar amendment should also be made to Claim 24;
Claim 16 should be amended to recite, for example, “the polyester is prepared from
it is suggested Claim 16 be amended to recite “an aliphatic dicarboxylic acid or a mixture of aliphatic dicarboxylic acids” or “one or more aliphatic dicarboxylic acids”.  It is further suggested similar amendments be made to describe the aromatic dicarboxylic acid and the C2 to C12 alkanediol;
it is suggested Claim 17 be amended to recite “The process according to claim 16, wherein said aliphatic dicarboxylic acid is selected from succinic acid, adipic acid, azaleic acid, or sebacic acid; said aromatic dicarboxylic acid is terephthalic acid; and said diol component comprises 1,4-butanediol or 1,3-propanediol”;
Claim 20 should be amended to recite for example, “the polyester is prepared from a composition comprising”;
for consistency, Ai and Aii should be replaced by Ai) and Aii) in all instances in Claim 20;
Claim 23 should be amended to recite “and wherein the stream of water in step c)”;
Claim 24 should be amended to recite, in step (x), “adding aliphatic or aliphatic and aromatic dicarboxylic acids, and optionally further reactants, to prepare a polyester melt”;
the word “and” should be inserted before step (c) in Claim 24;
Claim 24 does not end a period;
it is suggested Claim 25 be amended to recite in stage (z) the polyester melt is producing continuously and optionally a chain extender is added, and the polyester melt has a melt volume rate (MVR)”;
it is suggested Claims 25 and 26  be amended to recite step (x); and 
it is suggested Claim 27 be amended to recite step (a);

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
There is a lack of antecedent basis for “the” polyester twice in line 4 of Claim 1 and in line 5 of Claim 15, as well as in line 1 of Claims 1 – 20.  Independent Claim initially sets forth “one or more” polyesters and it is consequently unclear to which of these polyester(s) the aforementioned phrase refers.  For 
Claims 16, 17, and 20 set forth components A1), A2), B), and/or C).  However, as initially recited in Claim 16, A1), A2), B), and C) do not themselves correspond to components as later described in the claims but provisos.  For example, the claims set forth “A1) 40 to 100 mol% of an aliphatic dicarboxylic acid or mixtures thereof” instead of “A1) an aliphatic dicarboxylic acid”.  For the purposes of examination, components A1), A2), B), and C) in the claims will be interpreted to refer to the particular compounds recited in these provisos.
Claim 20 set forth components Ai), Aii) B), and C).  However, as initially recited in Claim 20, Ai), Aii) B), and C) do not themselves correspond to components as later described in the claim but provisos.  For example, the claims sets forth “Ai) 90 to 100 mol% of succinic acid” instead of “A1) succinic acid”.  For the purposes of examination, components A1), A2), B), and C) in the claims will be interpreted to refer the particular compounds recited in these provisos.
Claim 21 sets forth a ratio of carbon dioxide to nitrogen of 10:1 to 2:1 but does not specify how this ratio is calculated.  For the purposes of further examination, the recited ratio will be interpreted to be a weight
Claim 24 sets forth adding components to “a first stage of a polymer processing machine” in step (x) and “then introducing the polyester melt into a second polymer processing machine” in step (a).  It is unclear if the claim is intends to set forth a first stage of polymer processing machine in step (x) and a second stage of the polymer processing machine in step (a) or if the claim intends to set forth two different polymer processing machines are used in steps (x) and (a).
The use of parentheses in Claim 25, specifically (190°C, 2.16 kg weight), renders the claim indefinite because it is unclear whether the limitations enclosed in parentheses are required or optional.  For the purposes of examination, these limitations will be interpreted as being required.
There is a lack of antecedent basis for “the” chain extender recited in Claims 26 and 27.  For the purposes of further examination, Claims 26 and 27 will be interpreted as setting forth “a” chain extender.
Claim 28 contains the trademark/trade name LIST Reactor.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly a type of polymer processing machine and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 – 17, 19, 21 – 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/198779 to Däschlein et al. in view of US 2011/0187029 to .
Regarding Claims 15 – 17, 19, and 22.  Däschlein et al. teaches a process for the production of beads which are expanded with a blowing agent, i.e. expanded foam beads (Paragraphs 0009 – 0012).  The process comprise melting a polymer (Paragraph 0053), followed by mixing with a blowing agent and additives such as a nucleating agent.  The blowing agent comprises carbon dioxide and/or nitrogen and is provided in an amount of 0.5 to 2.5 weight percent of the polymer melt.  The nucleating agent is provided in an amount especially in the range of 0.1 to 2 wt% (Paragraphs 009 – 0012, 0051, and 0054).
The method further comprises using pressing the polymer melt through a perforated disk controlled to a temperature between 150 to 280°C into a pelletizing chamber; then using a cutting device to comminute the polymer melt pressed through the perforated disk into individual expanded pellets; and finally discharging the pellets form the pelletizing chamber using a liquid stream. The liquid stream is controlled to a temperature in the range of 5 to 90°C and a pressure 0.1 to 20 bar above ambient pressure (Paragraphs 0009 – 0012).  The liquid used in all of the inventive examples is water (Paragraph 0060).
Däschlein et al. teaches the polymer may be a polyesterester which may be based upon aromatic and aliphatic dicarboxylic acids and aliphatic diols (Paragraph 0027) but 
Regarding Claim 21.  Däschlein et al. teaches the process of Claim 1.  In Example 6, the blowing agent composition is comprised of 1.75 weight percent carbon dioxide and 0.3 weight percent nitrogen (Table 6), corresponding to a weight ratio of carbon dioxide to nitrogen of roughly 5.8:1.
Regarding Claim 23.  Däschlein et al. teaches the process of Claim 1 wherein the blowing agent used in step a) may specifically be carbon dioxide (Paragraphs 0010 and 0012) and the pressure of the stream of water is preferably 0.1 to 5 bar above ambient pressure (Paragraph 0015).
Regarding Claim 28.  Däschlein et al. teaches the process of Claim 1 wherein step a) is carried out in an extruder (Paragraph 0015).

Claims 15 – 18, 21 – 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/198779 to Däschlein et al. in view of US 2011/0034662 to Witt et al. For the purposes of examination, citations for Däschlein et al. are taken from an English-language equivalent of the document, US 2016/0121524.
Regarding Claims 15 - 18 and 22.  Däschlein et al. teaches a process for the production of beads which are expanded with a blowing agent, i.e. expanded foam beads (Paragraphs 0009 – 0012).  The process comprise melting a polymer (Paragraph 0053), followed by mixing with a blowing agent and additives such as a nucleating agent.  The blowing agent comprises carbon dioxide and/or nitrogen and is provided in an amount of 0.5 to 2.5 weight percent of the polymer melt.  The nucleating agent is provided in an amount especially in the range of 0.1 to 2 wt% (Paragraphs 009 – 0012, 0051, and 0054).
The method further comprises using pressing the polymer melt through a perforated disk controlled to a temperature between 150 to 280°C into a pelletizing chamber; then using a cutting device to comminute the polymer melt pressed through the perforated disk into individual expanded pellets; and finally discharging the pellets form the pelletizing chamber using a liquid stream. The liquid stream is controlled to a temperature in the range of 5 to 90°C and a pressure 0.1 to 20 bar above ambient pressure (Paragraphs 0009 – 0012).  The liquid used in all of the inventive examples is water (Paragraph 0060).
Däschlein et al. teaches the polymer may be a polyesterester which may be based upon aromatic and aliphatic dicarboxylic acids and aliphatic diols (Paragraph 0027) but does not expressly describe it as a biodegradable polyester.  However, Witt et al. teaches the concept of the concept of preparing extruded polyesters having 
Regarding Claim 21.  Däschlein et al. teaches the process of Claim 1.  In Example 6, the blowing agent composition is comprised of 1.75 weight percent carbon dioxide 
Regarding Claim 23.  Däschlein et al. teaches the process of Claim 1 wherein the blowing agent used in step a) may specifically be carbon dioxide (Paragraphs 0010 and 0012) and the pressure of the stream of water is preferably 0.1 to 5 bar above ambient pressure (Paragraph 0015).
Regarding Claim 28.  Däschlein et al. teaches the process of Claim 1 wherein step a) is carried out in an extruder (Paragraph 0015).

Claims 15, 16, 20 – 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/198779 to Däschlein et al. in view of US 2013/0214455 to Siegenthaler et al. For the purposes of examination, citations for Däschlein et al. are taken from an English-language equivalent of the document, US 2016/0121524.
Regarding Claims 15, 16, 20 and 22.  Däschlein et al. teaches a process for the production of beads which are expanded with a blowing agent, i.e. expanded foam beads (Paragraphs 0009 – 0012).  The process comprise melting a polymer (Paragraph 0053), followed by mixing with a blowing agent and additives such as a nucleating agent.  The blowing agent comprises carbon dioxide and/or nitrogen and is provided in an amount of 0.5 to 2.5 weight percent of the polymer melt.  The nucleating agent is 
The method further comprises using pressing the polymer melt through a perforated disk controlled to a temperature between 150 to 280°C into a pelletizing chamber; then using a cutting device to comminute the polymer melt pressed through the perforated disk into individual expanded pellets; and finally discharging the pellets form the pelletizing chamber using a liquid stream. The liquid stream is controlled to a temperature in the range of 5 to 90°C and a pressure 0.1 to 20 bar above ambient pressure (Paragraphs 0009 – 0012).  The liquid used in all of the inventive examples is water (Paragraph 0060).
Däschlein et al. teaches the polymer may be a polyesterester which may be based upon aromatic and aliphatic dicarboxylic acids and aliphatic diols (Paragraph 0027) but does not expressly describe it as a biodegradable polyester.  However, Siegenthaler et al. teaches the concept of the concept of preparing extruded and bead foams with polyesters having biodegradability per DIN 13432 (Paragraphs 0016, 0066, and 0069).  The polyesters disclosed by Siegenthaler et al. are prepared from a composition comprising a carboxylic acid component that is 90 to 99.5 mol% percent of succinic acid (an aliphatic dicarboxylic acid) and 0.5 to 10 mol% of one or more C8 to C20 dicarboxylic acids such as azelaic acid, sebacic acid, and brassylic acid (which are also aliphatic dicarboxylic acids); 98 to 102 mol%, based on the weight of the carboxylic acid 
Regarding Claim 21.  Däschlein et al. teaches the process of Claim 1.  In Example 6, the blowing agent composition is comprised of 1.75 weight percent carbon dioxide and 0.3 weight percent nitrogen (Table 6), corresponding to a weight ratio of carbon dioxide to nitrogen of roughly 5.8:1.
Regarding Claim 23.  Däschlein et al. teaches the process of Claim 1 wherein the blowing agent used in step a) may specifically be carbon dioxide (Paragraphs 0010 and 0012) and the pressure of the stream of water is preferably 0.1 to 5 bar above ambient pressure (Paragraph 0015).
Regarding Claim 28.  Däschlein et al. teaches the process of Claim 1 wherein step a) is carried out in an extruder (Paragraph 0015).

Claims 24 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/198779 to Däschlein et al. in view of US 2011/0187029 to Dietrich et al.  For the purposes of examination, citations for Däschlein et al. are taken from an English-language equivalent of the document, US 2016/0121524.
Regarding Claims 24 - 27.  Däschlein et al. teaches a process for the production of beads which are expanded with a blowing agent, i.e. expanded foam beads (Paragraphs 0009 – 0012).  The process comprise melting a polymer (Paragraph 0053), followed by mixing with a blowing agent and additives such as a nucleating agent.  The blowing agent comprises carbon dioxide and/or nitrogen and is provided in an amount of 0.5 to 2.5 weight percent of the polymer melt.  The nucleating agent is provided in an amount especially in the range of 0.1 to 2 wt% (Paragraphs 009 – 0012, 0051, and 0054).
The method further comprises using pressing the polymer melt through a perforated disk controlled to a temperature between 150 to 280°C into a pelletizing chamber; then using a cutting device to comminute the polymer melt pressed through the perforated disk into individual expanded pellets; and finally discharging the pellets form the pelletizing chamber using a liquid stream. The liquid stream is controlled to a temperature in the range of 5 to 90°C and a pressure 0.1 to 20 bar above ambient 
Däschlein et al. teaches the polymer may be a polyesterester which may be based upon aromatic and aliphatic dicarboxylic acids and aliphatic diols (Paragraph 0027) but does not expressly describe it as a biodegradable polyester.  Däschlein et al. also does not teach a step of adding aliphatic dicarboxylic acids and aliphatic diols to a polymer processing machine to form a polyester melt.  However, Dietrich et al. teaches the concept of preparing extruded and bead foams with polyesters having outstanding biodegradability per DIN EN 13423 (Paragraphs 0010, 0079, and 0082).  The polyesters disclosed by Dietrich et al. are prepared by a continuous process in which a carboxylic acid component comprising sebacic acid (an aliphatic dicarboxylic acid) and a terephthalic acid derivative (an aromatic acid derivative); 1,3-propanediol or 1,4-butanediol; and a chain extender are added to an extruder/polymer processing machine (Paragraphs 0011 – 0015).  The polyester melt produced has a melt volume rate (MVR) preferably in the range of 2 to 20 cm3/10 min (Paragraph 0027).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the aliphatic-aromatic polyester as prepared by Dietrich et al. as the polymer in the process of Däschlein et al.  The motivation would have been that Dietrich et al. teaches the disclosed polyesters have good mechanical properties and also outstanding biodegradability.  Biodegradability is especially 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768